Exhibit 10.25

PARTIAL TERMINATION OF AND TWELFTH AMENDMENT TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT
(LEASE NO. 1)

THIS PARTIAL TERMINATION OF AND TWELFTH AMENDMENT TO AMENDED AND RESTATED MASTER
LEASE AGREEMENT (LEASE NO. 1) (this "Amendment") is made and entered into as of
October 31, 2014 by and among each of the parties identified on the signature
pages hereof as a landlord (collectively, "Landlord") and each of the parties
identified on the signature pages hereof as a tenant  (jointly and severally,
"Tenant").

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of August 4, 2009, as amended by that certain
Partial Termination of and First Amendment to Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of October 1, 2009, that certain Second
Amendment to Amended and Restated Master Lease Agreement (Lease No. 1), dated as
of November 17, 2009, that certain Third Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of December 10, 2009, that
certain Partial Termination of and Fourth Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of August 1, 2010, that certain
Fifth Amendment to Amended and Restated Master Lease Agreement (Lease No. 1),
dated as of May 1, 2011,  that certain Partial Termination of and Sixth
Amendment to Amended and Restated Master Lease Agreement (Lease No. 1), dated as
of June 1, 2011, that certain Seventh Amendment to Amended and Restated Master
Lease Agreement (Lease No. 1), dated as of June 20, 2011,  that certain Eighth
Amendment to Amended and Restated Master Lease Agreement (Lease No. 1), dated as
of August 31, 2012, that certain Partial Termination of and Ninth Amendment to
Amended and Restated Master Lease Agreement (Lease No. 1), dated as of August 1,
2013, that certain Partial Termination of and Tenth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1), dated as of January 22, 2014, and
that certain Partial Termination of and Eleventh Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1), dated as of October 1, 2014 (as
so amended, "Amended Lease No. 1"),  Landlord leases to Tenant, and Tenant
leases from Landlord, the Leased Property (this and other capitalized terms used
but not otherwise defined herein having the meanings given such terms in Amended
Lease No. 1), all as more particularly described in Amended Lease No. 1; and

WHEREAS, simultaneously herewith, SPTMNR Properties Trust is selling a portion
of the Leased Property consisting of the real property and related improvements
known as (i) La Mesa Healthcare Center and located at 2470 S. Arizona Avenue,
Yuma, Arizona, as more particularly described on Exhibit A-1 to Amended Lease
No. 1 (the “La Mesa Property”), and (ii) Sunquest Village of Yuma and located at
265 E. 24th Street, Yuma, Arizona, as more particularly described on Exhibit A-2
to Amended Lease No. 1 (the “Sunquest Property” and together with the La Mesa
Property, collectively, the "Yuma Properties"); and

WHEREAS, in connection with the foregoing,  SPTMNR Properties Trust and the
other entities comprising Landlord and Five Star Quality Care Trust and the
other entities comprising Tenant wish to amend Amended Lease No. 1 to terminate
Amended Lease No. 1 with respect to the Yuma Properties;





--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that,
effective as of the date hereof, Amended Lease No. 1 is hereby amended as
follows:

1.Partial Termination of Amended Lease No. 1.  Amended Lease No. 1 is terminated
with respect to the Yuma Properties and neither Landlord nor Tenant shall have
any further rights or liabilities thereunder with respect to the Yuma Properties
from and after the date hereof, except for those rights and liabilities which by
their terms survive the termination of Amended Lease No. 1.

2.Definition of Minimum Rent.  The defined term "Minimum Rent" set forth in
Section 1.68 of Amended Lease No. 1 is deleted in its entirety and replaced with
the following:

"Minimum Rent"  shall mean the sum of Fifty Eight Million Four Hundred
Forty-Five Thousand Twenty-Four and 19/100 Dollars ($58,445,024.19) per annum.

3.Schedule 1.  Schedule 1 to Amended Lease No. 1 is deleted in its entirety and
replaced with Schedule 1 attached hereto.

4.Exhibit A.  Exhibit A to Amended Lease No. 1 is amended by (a) deleting the
text of Exhibit A-1 and Exhibit A-2 attached thereto in their entirety and
replacing each with “Intentionally Deleted”.

5.Ratification.  As amended hereby, Amended Lease No. 1 is hereby ratified and
confirmed.

 

[Remainder of page intentionally left blank; signature pages follow]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

 

 

LANDLORD:

 

 

 

SNH SOMERFORD PROPERTIES TRUST

 

SPTMNR PROPERTIES TRUST

 

SNH/LTA PROPERTIES TRUST

 

SPTIHS PROPERTIES TRUST

 

SNH CHS PROPERTIES TRUST

 

SNH/LTA PROPERTIES GA LLC

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President of each of the foregoing entities

 

 

 

 

 

 

 

MSD – MACON, LLC

 

MSD – BEAUFORT, LLC

 

MSD – CAMDEN, LLC

 

MSD – HARTSVILLE, LLC

 

MSD – LEXINGTON, LLC

 

MSD – ORANGEBURG, LLC

 

MSD – SENECA, LLC

 

MSD – CULLMAN, LLC

 

MSD – MADISON, LLC

 

MSD – SHEFFIELD, LLC

 

MSD – BOWLING GREEN, LLC

 

MSD – PADUCAH, LLC

 

MSD – CONYERS, LLC

 

MSD – GAINESVILLE, LLC

 

MSD – CLEVELAND, LLC

 

MSD – COOKEVILLE, LLC

 

MSD – JACKSON, LLC

 

MSD – KNOXVILLE, LLC

 

MSD – FRANKLIN, LLC

 

MSD – HOPKINSVILLE, LLC

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President of each of the foregoing entities

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

MORNINGSIDE OF KNOXVILLE, LLC

 

MORNINGSIDE OF FRANKLIN, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

President of each of the foregoing entities

 

 

 

 

MORNINGSIDE OF MACON, LLC

 

MORNINGSIDE OF SENECA, L.P.

 

MORNINGSIDE OF HOPKINSVILLE, LIMITED PARTNERSHIP

 

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

a Tennessee corporation, its General Partner/Member (as applicable)

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

MORNINGSIDE OF BEAUFORT, LLC

 

MORNINGSIDE OF CAMDEN, LLC

 

MORNINGSIDE OF HARTSVILLE, LLC

 

MORNINGSIDE OF LEXINGTON, LLC

 

MORNINGSIDE OF ORANGEBURG, LLC

 

 

 

By:

MORNINGSIDE OF SOUTH CAROLINA, L.P.,
a Delaware limited partnership, its Sole Member

 

 

 

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

 

a Tennessee corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

President and Chief Executive Officer

 

 

[Signature Page: Partial Termination of and Twelfth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1)]





--------------------------------------------------------------------------------

 



 

 

 

 

 

MORNINGSIDE OF CULLMAN, LLC

 

MORNINGSIDE OF MADISON, LLC

 

MORNINGSIDE OF SHEFFIELD, LLC

 

 

 

By:

MORNINGSIDE OF ALABAMA, L.P., a Delaware limited partnership, its Sole Member

 

 

 

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

 

a Tennessee corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

MORNINGSIDE OF BOWLING GREEN, LLC

 

MORNINGSIDE OF PADUCAH, LLC

 

 

 

By:

MORNINGSIDE OF KENTUCKY,
LIMITED PARTNERSHIP, a Delaware
limited partnership, its Sole Member

 

 

 

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

 

a Tennessee corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

[Signature Page: Partial Termination of and Twelfth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1)]





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

MORNINGSIDE OF CONYERS, LLC

 

MORNINGSIDE OF GAINESVILLE, LLC

 

 

 

By:

MORNINGSIDE OF GEORGIA, L.P.,
a Delaware limited partnership, its Sole Member

 

 

 

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

 

a Tennessee corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

MORNINGSIDE OF CLEVELAND, LLC

 

MORNINGSIDE OF COOKEVILLE, LLC

 

MORNINGSIDE OF JACKSON, LLC

 

 

 

By:

MORNINGSIDE OF TENNESSEE, LLC,
a Delaware limited liability company, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

[Signature Page: Partial Termination of and Twelfth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1)]





--------------------------------------------------------------------------------

 



SCHEDULE 1

 

PROPERTY-SPECIFIC INFORMATION

 

 

 

 

 

 

 

 

Exhibit


Property Address

Base Gross Revenues

(Calendar Year)

Base Gross Revenues

(Dollar Amount)

Commencement
Date

Interest Rate

A-1

Intentionally Deleted.

N/A

N/A

N/A

N/A

A-2

Intentionally Deleted.

N/A

N/A

N/A

N/A

A-3

Somerford Place - Encinitas

1350 South El Camino Real

Encinitas, CA  92024

2009

$3,092,467

03/31/2008

8%

A-4

Somerford Place - Fresno

6075 North Marks Avenue

Fresno, CA  93711

2009

$3,424,896

03/31/2008

8%

A-5

Lancaster Healthcare Center

1642 West Avenue J

Lancaster, CA  93534

2005

$6,698,648

12/31/2001

10%

A-6

Somerford Place – Redlands

1319 Brookside Avenue

Redlands, CA  92373

2009

$3,065,084

03/31/2008

8%

A-7

Somerford Place - Roseville

110 Sterling Court

Roseville, CA  95661

2009

$2,802,082

03/31/2008

8%

A-8

Leisure Pointe

1371 Parkside Drive

San Bernardino, CA  92404

2007

$1,936,220

09/01/2006

8.25%

A-9

Van Nuys Health Care Center

6835 Hazeltine Street

Van Nuys, CA  91405

2005

$3,626,353

12/31/2001

10%

A-10

Mantey Heights
Rehabilitation & Care Center

2825 Patterson Road

Grand Junction, CO  81506

2005

$5,564,949

12/31/2001

10%

A-11

Cherrelyn Healthcare Center

5555 South Elati Street

Littleton, CO  80120

2005

$12,574,200

12/31/2001

10%

A-12

Somerford House and Somerford Place – Newark I & II

501 South Harmony Road and

4175 Ogletown Road

Newark, DE  19713

2009

$6,341,636

03/31/2008

8%

A-13

Tuscany Villa Of Naples
(aka Buena Vida)

8901 Tamiami Trail East

Naples, FL  34113

2008

$2,157,675

09/01/2006

8.25%

A-14

Intentionally Deleted.

N/A

N/A

N/A

N/A

A-15

Morningside of Columbus

7100 South Stadium Drive

Columbus, GA  31909

2006

$1,381,462

11/19/2004

9%

A-16

Morningside of Dalton

2470 Dug Gap Road

Dalton, GA  30720

2006

$1,196,357

11/19/2004

9%

A-17

Morningside of Evans

353 North Belair Road

Evans, GA  30809

2006

$1,433,421

11/19/2004

9%

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Exhibit


Property Address

Base Gross Revenues

(Calendar Year)

Base Gross Revenues

(Dollar Amount)

Commencement
Date

Interest Rate

A-18

Vacant Land Adjacent to Morningside of Macon

6191 Peake Road

Macon, GA  31220

2006

N/A

11/19/2004

9%

A-19

Intentionally Deleted.

N/A

N/A

N/A

N/A

A-20

Union Park Health Services

2401 East 8th Street

Des Moines, IA  50316

2005

$4,404,678

12/31/2001

10%

A-21

Park Place

114 East Green Street

Glenwood, IA  51534

2005

$8,109,512

12/31/2001

10%

A-22

Prairie Ridge Care & Rehabilitation

608 Prairie Street

Mediapolis, IA  52637

2005

$3,234,505

12/31/2001

10%

A-23

Ashwood Place

102 Leonardwood

Frankfort, KY  40601

2007

$1,769,726

09/01/2006

8.25%

A-24

Somerford Place - Annapolis

2717 Riva Road

Annapolis, MD  21401

2009

$3,917,902

03/31/2008

8%

A-25

Somerford Place - Columbia

8220 Snowden River Parkway

Columbia, MD  21045

2009

$3,221,426

03/31/2008

8%

A-26

Somerford Place - Frederick

2100 Whittier Drive

Frederick, MD  21702

2009

$5,088,592

03/31/2008

8%

A-27

Somerford Place - Hagerstown

10114 & 10116 Sharpsburg Pike

Hagerstown, MD  21740

2009

$4,066,761

03/31/2008

8%

A-28

The Wellstead of Rogers

20500 and 20600

South Diamond Lake Road

Rogers, MN  55374

2009

$12,646,616

03/01/2008

8%

A-29

Intentionally Deleted.

N/A

N/A

N/A

N/A

A-30

Hermitage Gardens of Oxford

1488 Belk Boulevard

Oxford, MS  38655

2007

$1,816,315

10/01/2006

8.25%

A-31

Hermitage Gardens of Southaven

108 Clarington Drive

Southaven, MS  38671

2007

$1,527,068

10/01/2006

8.25%

A-32

Ashland Care Center

1700 Furnace Street

Ashland, NE  68003

2005

$4,513,891

12/31/2001

10%

A-33

Blue Hill Care Center

414 North Wilson Street

Blue Hill, NE  68930

2005

$2,284,065

12/31/2001

10%

A-34

Central City Care Center

2720 South 17th Avenue

Central City, NE  68462

2005

$2,005,732

12/31/2001

10%

A-35

Intentionally deleted.

N/A

N/A

N/A

N/A

A-36

Gretna Community Living Center

700 South Highway 6

Gretna, NE  68028

2005

$3,380,356

12/31/2001

10%

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Exhibit


Property Address

Base Gross Revenues

(Calendar Year)

Base Gross Revenues

(Dollar Amount)

Commencement
Date

Interest Rate

A-37

Sutherland Care Center

333 Maple Street

Sutherland, NE  69165

2005

$2,537,340

12/31/2001

10%

A-38

Waverly Care Center

11041 North 137th Street

Waverly, NE  68462

2005

$3,066,135

12/31/2001

10%

A-39

Intentionally deleted.

N/A

N/A

N/A

N/A

A-40

Ridgepointe

5301 Brownsville Road

Pittsburgh, PA  15236

2006

$1,944,499

10/31/2005

9%

A-41

Mount Vernon of South Park

1400 Riggs Road

South Park, PA  15129

2006

$2,718,057

10/31/2005

9%

A-42

Morningside of Gallatin

1085 Hartsville Pike

Gallatin, TN  37066

2006

$1,343,801

11/19/2004

9%

A-43

Walking Horse Meadows

207 Uffelman Drive

Clarksville, TN  37043

2007

$1,471,410

01/01/2007

8.25%

A-44

Morningside of Belmont

1710 Magnolia Boulevard

Nashville, TN  37212

2006

$3,131,648

06/03/2005

9%

A-45

Dominion Village at Chesapeake

2856 Forehand Drive

Chesapeake, VA  23323

2005

$1,416,951

05/30/2003

10%

A-46

Dominion Village at Williamsburg

4132 Longhill Road

Williamsburg, VA  23188

2005

$1,692,753

05/30/2003

10%

A-47

Intentionally Omitted

N/A

N/A

N/A

N/A

A-48

Brookfield Rehabilitation and Specialty Care (aka Woodland Healthcare Center)

18741 West Bluemound Road

Brookfield, WI  53045

2005

$13,028,846

12/31/2001

10%

A-49

Meadowmere – 

Southport Assisted Living

8350 and 8351 Sheridan Road

Kenosha, WI  53143

2009

$2,170,645

01/04/2008

8%

A-50

Meadowmere – 

Madison Assisted Living

5601 Burke Road

Madison, WI  53718

2009

$2,136,654

01/04/2008

8%

A-51

Sunny Hill Health Care Center

4325 Nakoma Road

Madison, WI  53711

2005

$3,237,633

12/31/2001

10%

A-52

Mitchell Manor Senior Living

5301 West Lincoln Avenue

West Allis, WI  53219

2009

$12,348,104

01/04/2008

8%

A-53

Laramie Care Center

503 South 18th Street

Laramie, WY  82070

2005

$4,473,949

12/31/2001

10%

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Exhibit


Property Address

Base Gross Revenues

(Calendar Year)

Base Gross Revenues

(Dollar Amount)

Commencement
Date

Interest Rate

A-54

Haven in Highland Creek

5920 McChesney Drive

Charlotte, NC  28269

 

Laurels in Highland Creek 
6101 Clark Creek Parkway

Charlotte, NC  28269

2010

$6,454,157

11/17/2009

8.75%

A-55

Haven in the Village

at Carolina Place

13150 Dorman Road

Pineville, NC  28134

 

Laurels in the Village

at Carolina Place

13180 Dorman Road

Pineville, NC  28134

2010

$7,052,425

11/17/2009

8.75%

A-56

Haven in the Summit

3 Summit Terrace

Columbia, SC  29229

2010

$2,308,737

11/17/2009

8.75%

A-57

Haven in the Village at Chanticleer
355 Berkmans Lane

Greenville, SC  29605

2010

$2,197,919

11/17/2009

8.75%

A-58

Intentionally Deleted

N/A

N/A

N/A

N/A

A-59

Haven in Stone Oak
511 Knights Cross Drive

San Antonio, TX  78258

 

Laurels in Stone Oak

575 Knights Cross Drive San Antonio, TX  78258

2010

$6,584,027

11/17/2009

8.75%

A-60

Eastside Gardens
2078 Scenic Highway North
Snellville, GA 30078

2010

$1,766,628

12/10/2009

8.75%

A-61

Crimson Pointe

7130 Crimson Ridge Drive

Rockford, IL  61107

2012

$2,568,827

05/01/2011

8%

A-62

Talbot Park

6311 Granby Street

Norfolk, VA 23305

2012

$3,866,871

06/20/2011

7.5%

A-63

The Landing at Parkwood Village

1720 Parkwood Boulevard

Wilson, NC  27893

2012

$4,318,990

06/20/2011

7.5%

A-64

Aspenwood

14400 Homecrest Road Silver Spring, MD 20906

2005

$4,470,354

10/25/2002

10%

A-65

HeartFields at Easton
700 Port Street

Easton, MD 21601

2005

$2,545,887

10/25/2002

10%

A-66

Morningside of Macon

6191 Peake Road

Macon, GA  31220

2006

$1,298,541

11/19/2004

9%

A-67

Morningside of Beaufort

109 Old Salem Road

Beaufort, SC  29902

2006

$1,337,453

11/19/2004

9%

A-68

Morningside of Camden

719 Kershaw Highway

Camden, SC  29020

2006

$1,595,035

11/19/2004

9%

A-69

Morningside of Hartsville

1901 West Carolina Avenue

Hartsville, SC  29550

2006

$1,507,131

11/19/2004

9%

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Exhibit


Property Address

Base Gross Revenues

(Calendar Year)

Base Gross Revenues

(Dollar Amount)

Commencement
Date

Interest Rate

A-70

Morningside of Lexington

218 Old Chapin Road

Lexington, SC  29072

2006

$1,638,422

11/19/2004

9%

A-71

Morningside of Orangeburg

2306 Riverbank Drive

Orangeburg, SC  29118

2006

$1,129,764

11/19/2004

9%

A-72

Morningside of Seneca

15855 Wells Highway

Seneca, SC  29678

2006

$1,684,477

11/19/2004

9%

A-73

Morningside of Cullman

2021 Dahlke Dr. NE

Cullman, AL  32058

2006

$1,413,633

11/19/2004

9%

A-74

Morningside of Madison

49 Hughes Road

Madison, AL  35758

2006

$1,531,206

11/19/2004

9%

A-75

Morningside of Sheffield

413 D. D. Cox Boulevard

Sheffield, AL  35660

2006

$1,495,038

11/19/2004

9%

A-76

Morningside of Bowling Green

981 Campbell Lane

Bowling Green, KY  42104

2006

$1,458,781

11/19/2004

9%

A-77

Morningside of Paducah

1700 Elmdale Road

Paducah, KY  42003

2006

$2,012,245

11/19/2004

9%

A-78

Morningside of Conyers

1352 Wellbrook Circle

Conyers, GA  30012

2006

$1,646,910

11/19/2004

9%

A-79

Morningside of Gainesville

2435 Limestone Parkway

Gainesville, GA  30501

2006

$1,453,250

11/19/2004

9%

A-80

Morningside of Cleveland

2900 Westside Drive, N.W.

Cleveland, TN  37312

2006

$1,212,846

11/19/2004

9%

A-81

Morningside of Cookeville

1010 East Spring Street

Cookeville, TN  38501

2006

$1,513,932

11/19/2004

9%

A-82

Morningside of Jackson

1200 North Parkway

Jackson, TN  38305

2006

$1,787,155

11/19/2004

9%

A-83

Williamsburg Villas

A Morningside Community

3020 Heatherton Way

Knoxville, TN  37920

2006

$2,728,841

11/19/2004

9%

A-84

Morningside of Franklin

105 Sunrise Circle

Franklin, TN  37067

2006

$1,582,509

11/19/2004

9%

A-85

Morningside of Hopkinsville

4190 Lafayette Road

Hopkinsville, KY  42240

2006

$1,444,246

11/19/2004

9%

 



--------------------------------------------------------------------------------